Name: Commission Implementing Regulation (EU) NoÃ 137/2014 of 12Ã February 2014 amending Regulation (EU) NoÃ 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: fisheries;  cooperation policy;  maritime and inland waterway transport;  criminal law
 Date Published: nan

 13.2.2014 EN Official Journal of the European Union L 43/47 COMMISSION IMPLEMENTING REGULATION (EU) No 137/2014 of 12 February 2014 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU fishing vessels) as well as procedures for establishing a Union list of such vessels. Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list of IUU fishing vessels was established by Commission Regulation (EU) No 468/2010 (2) and subsequently amended by Implementing Regulations (EU) No 724/2011 (3), (EU) No 1234/2012 (4) and (EU) No 672/2013 (5). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, the Union list should comprise fishing vessels included in the IUU vessel lists adopted by regional fisheries management organisations. (4) All regional fishery management organisations provide for the establishment and regular up-date of IUU vessel lists in accordance with their respective rules (6). (5) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in the IUU fishing, the Commission shall update the Union list. (6) The Commission has received the updated lists from the regional fisheries management organisations. (7) The vessel the Marta Lucia R, which was on the lists established or amended by Regulation (EU) No 468/2010 and Implementing Regulations (EU) No 724/2011, (EU) No 1234/2012 and (EU) No 672/2013, has been removed from their list by the Inter-American Tropical Tuna Commission (IATTC) at its meeting of 10 to 14 June 2013 and by the International Commission for the Conservation of Atlantic Tunas (ICCAT) by its circular letter of 20 August 2013. This vessel should be considered as removed from the Union list as of 20 August 2013. (8) The vessel the RED, which was on the lists established or amended by Regulation (EU) No 468/2010 and Implementing Regulations (EU) No 724/2011, (EU) No 1234/2012 and (EU) No 672/2013, has been removed from their list by the North East Atlantic Fisheries Commission (NEAFC) on 14 November 2012, by the Northwest Atlantic Fisheries Organization (NAFO) on 21 December 2012 and by the South East Atlantic Fisheries Organisation (SEAFO) at its Compliance Committee Meeting of 11 December 2013. This vessel should be considered as removed from the Union list as of 11 December 2013. (9) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations lists, the updated Union list should include the different names and/or flags as established by the respective regional fisheries management organisations. (10) Regulation (EU) No 468/2010 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. (3) OJ L 194, 26.7.2011, p. 14. (4) OJ L 350, 20.12.2012, p. 38. (5) OJ L 193, 16.7.2013, p. 6. (6) Last updates: CCAMLR: 2013/2014 IUU list as adopted at annual meeting CCAMLR-XXXII 23 October-14 November 2013; SEAFO: SEAFO includes in its IUU list CCAMLR, NEAFC-B and NAFO lists (as adopted at its Compliance Committee on 11 December 2013); ICCAT: 2013 IUU List as adopted at annual meeting in November 2013 (Recommendation 11-18); IATTC: 2013 list as adopted in 85th meeting of IATTC in June 2013; NEAFC: IUU B list AM 2011-18 as maintained at 32nd annual meeting November 2013; NAFO: 2013 list as adopted at 35th annual meeting September 2013; WCPFC: WCPFC IUU vessel list for 2014, effective from 6 February 2014, 60 days after WCPFC10, IOTC: IOTC IUU Vessels List, reviewed at the 17th Session of the IOTC, 6-10 May 2013. ANNEX PART B Vessels listed in accordance with Article 30 of Regulation (EC) No 1005/2008 IMO (1) ship identification number/RFMO Reference Vessels name (previous name) (2) Flag State or Flag Territory [according to a RFMO] (2) Listed in RFMO (2) 20060010 [ICCAT] ACROS No 2 Unknown (latest known flag: Honduras) ICCAT 20060009 [ICCAT] ACROS No 3 Unknown (latest known flag: Honduras) ICCAT 7306570 ALBORAN II (WHITE ENTERPRISE [NAFO, NEAFC]/WHITE, ENTERPRISE, ENXEMBRE, ATALAYA, REDA IV, ATALAYA DEL SUR [SEAFO]) Unknown (latest known flags: Panama, Saint Kitts and Nevis) [NAFO, NEAFC]/Panama (previous flags: Saint Kitts and Nevis, Gibraltar) [SEAFO] NEAFC, NAFO, SEAFO 7424891 ALDABRA (OMOA I [CCAMLR]/OMOA 1 [SEAFO]) Unknown (latest known flags: Tanzania, Honduras) [CCAMLR]/Tanzania (previous flags: Honduras, Togo) [SEAFO] CCAMLR, SEAFO 7036345 AMORINN (ICEBERG II, LOME, NOEMI) Unknown (latest known flags: Togo, Belize) CCAMLR, SEAFO 8713392 BERBER (SNAKE, OCTOPUS I, PION, THE BIRD, CHU LIM, YIN PENG, THOR 33, ULYSES, GALE, SOUTH BOY, PISCIS) [CCAMLR]/SNAKE (OCTOPUS 1, PISCIS, SOUTH BOY, GALE, ULYSES, THOR 33, YIN PENG, CHU LIM, THE BIRD, PION) [SEAFO] Unknown (latest known flags: Libya, Mongolia, Honduras, North Korea (DPRK), Equatorial Guinea, Uruguay) [CCAMLR]/Libya (previous flag: Mongolia) [SEAFO] CCAMLR, SEAFO 12290 [IATTC]/20110011 [ICCAT] BHASKARA No 10 Unknown (latest known flag: Indonesia) IATTC, ICCAT 12291 [IATTC]/20110012 [ICCAT] BHASKARA No 9 Unknown (latest known flag: Indonesia) IATTC, ICCAT 20060001 [ICCAT] BIGEYE Unknown ICCAT 20040005 [ICCAT] BRAVO Unknown ICCAT 9407 [IATTC]/20110013 [ICCAT] CAMELOT Unknown IATTC, ICCAT 6622642 CHALLENGE (PERSEVERANCE, MILA [CCAMLR]/MILA, ISLA, MONTANA CLARA, PERSEVERANCE [SEAFO]) Unknown (latest known flags: Panama, Equatorial Guinea, United Kingdom) CCAMLR, SEAFO 7322897 CHANG BAI (HOUGSHUI, HUANG HE 22, SIMA QIAN BARU 22, CORVUS, GALAXY, INA MAKA, BLACK MOON, RED MOON, EOLO, THULE, MAGNUS, DORITA [CCAMLR]/HUANG HE 22, SIMA QIAN BARU 22, DORITA, MAGNUS, THULE, EOLO, RED MOON, BLACK MOON, INA MAKA, GALAXY, CORVUS [SEAFO]) Unknown (latest known flags: Tanzania, North Korea (DPRK), Panama, Sierra Leone, Equatorial Guinea, Saint Vincent and the Grenadines, Uruguay) [CCAMLR]/Tanzania (previous flags: Uruguay, Saint Vincent and the Grenadines, Equatorial Guinea, North Korea (DPRK), Sierra Leone, Panama) [SEAFO] CCAMLR, SEAFO 9042001 CHENGDU (SHAANXI HENAN 33, XIONG NU BARU 33, DRACO I, LIBERTY, CHILBO SAN 33, HAMMER, SEO YANG No 88, CARRAN [CCAMLR]/SHAANXI HENAN 33, XIONG NU BARU 33, LIBERTY, CHILBO SAN 33, HAMMER, CARRAN, DRACO-1 [SEAFO]) Unknown (latest known flags: Tanzania, Panama, Sierra Leone, North Korea (DPRK), Togo, Republic of Korea, Uruguay [CCAMLR])/Tanzania (previous flags: Uruguay, Togo, North Korea (DPRK), Panama) [SEAFO] CCAMLR, SEAFO 125, 280020064 [IATTC]/20110014 [ICCAT] CHIA HAO No 66 Unknown (latest known flag: Belize) IATTC, ICCAT 20080001 and previously AT000GUI000002 [ICCAT] DANIAA (CARLOS) Unknown (latest known flag: Republic of Guinea (Conakry)) ICCAT 8422852 DOLPHIN (OGNEVKA) Unknown (latest known flags: Russia, Georgia [NAFO, NEAFC]) NEAFC, NAFO, SEAFO 6163 [IATTC]/20130019 [ICCAT] DRAGON III Unknown IATTC, ICCAT 8604668 EROS DOS (FURABOLOS) Unknown (latest known flags: Panama, Seychelles) [NAFO, NEAFC]/Panama [SEAFO] NEAFC, NAFO, SEAFO 20130018 [ICCAT] FULL RICH Unknown (latest known flag: Belize) IOTC, ICCAT 7355662/20130015 [ICCAT] FU LIEN No 1 Georgia WCPFC, ICCAT 20130017 [ICCAT] FU HSIANG FA No 21 Unknown IOTC, ICCAT 200800005 previously AT000LIB00041 [ICCAT] GALA I (MANARA II, ROAGAN) Unknown (latest known flags: Libya, Isle of Man) ICCAT 6591 [IATTC]/20130020 [ICCAT] GOIDAU RUEY No 1 Unknown (latest known flag: Panama) IATTC, ICCAT 7020126 GOOD HOPE (SEA RANGER V, TOTO [SEAFO]/TOTO [CCAMLR]) Nigeria (previous flag: Belize [SEAFO]) CCAMLR, SEAFO 6719419 [NEAFC, SEAFO]/6714919 [NAFO] GORILERO (GRAN SOL) Unknown (latest known flags: Sierra Leone, Panama [NAFO, NEAFC]) NEAFC, NAFO, SEAFO 2009003 [ICCAT] GUNUAR MELYAN 21 Unknown IOTC, ICCAT 7322926 HEAVY SEA (DUERO, JULIUS, KETA, SHERPA UNO [CCAMLR]/SHERPA UNO, KETA, DUERO [SEAFO]) Unknown (latest known flags: Panama, Saint Kitts and Nevis, Belize) [CCAMLR]/Panama (previous flag: Uruguay) [SEAFO] CCAMLR, SEAFO 201000004 [ICCAT] HOOM XIANG 11 Unknown (latest known flag: Malaysia) IOTC, ICCAT 7332218 IANNIS 1 [NEAFC]/IANNIS I [NAFO, SEAFO] (MOANA MAR, CANOS DE MECA [SEAFO]) Unknown (latest known flag: Panama [NEAFC, NAFO]) NEAFC, NAFO, SEAFO 6803961 ITZIAR II (Seabull 22, Carmela, Gold Dragon, Golden Sun, Notre Dame, Mare) Mali (previous flags: Nigeria, Togo, Equatorial Guinea, Bolivia, Namibia [CCAMLR]) CCAMLR, SEAFO 9505 [IATTC]/20130021 [ICCAT] JYI LIH 88 Unknown IATTC, ICCAT 7905443 KOOSHA 4 (EGUZKIA [SEAFO]) Iran CCAMLR, SEAFO 9037537 LANA (ZEUS, TRITON I [CCAMLR]/KINSHO MARU No 18, TRITON-1, ZEUS [SEAFO]) Nigeria (previous flags: Mongolia, Togo, Sierra Leone) [CCAMLR]/Unknown (latest known flags: Japan, Sierra Leone, Togo, Mongolia) [SEAFO] CCAMLR, SEAFO 20060007 (ICCAT) LILA No 10 Unknown (latest known flag: Panama) ICCAT 7388267 LIMPOPO (ROSS, ALOS, LENA, CAP GEORGE [CCAMLR]/ROSS, ALOS, LENA, CAP GEORGE, CONBAROYA, TERCERO [SEAFO]) Unknown (latest known flags: Togo, Ghana, Seychelles, France [CCAMLR]/Seychelles, Ghana, Togo [SEAFO]) CCAMLR, SEAFO 20040007 [ICCAT] MADURA 2 Unknown ICCAT 20040008 [ICCAT] MADURA 3 Unknown ICCAT 7325746 MAINE (GUINESPA I, MAPOSA NOVENO, [SEAFO]) Republic of Guinea (Conakry) NEAFC, NAFO, SEAFO 20060002 [ICCAT] MARIA Unknown ICCAT 20060005 [ICCAT] MELILLA No 101 Unknown (latest known flag: Panama) ICCAT 20060004 [ICCAT] MELILLA No 103 Unknown (latest known flag: Panama) ICCAT 7385174 MURTOSA Unknown (latest known flag: Togo [NAFO, NEAFC]/Portugal [SEAFO]) NEAFC, NAFO, SEAFO C-00545/14613 [IATTC]/20110003 [ICCAT] NEPTUNE Georgia IATTC, ICCAT, WCPFC 9319856 NIHEWAN (HUIQUAN, WUTAISHAN ANHUI 44, YANGZI HUA 44, TROSKY, PALOMA V [CCAMLR]/WUTAISHA N ANHUI 44, YANGZI HUA 44, PALOMA V, JIAN YUAN, TROSKY [SEAFO]) Unknown (latest known flags: Tanzania, Mongolia, Namibia, Uruguay) CCAMLR, SEAFO 20060003 [ICCAT] No 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT 20060008 [ICCAT] No 2 CHOYU Unknown (latest known flag: Honduras) ICCAT 20060011 [ICCAT] No 3 CHOYU Unknown (latest known flag: Honduras) ICCAT 20040006 [ICCAT] OCEAN DIAMOND Unknown ICCAT 7826233/20090001 [ICCAT] OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT 11369 [IATTC]/20130022 [ICCAT] ORCA Unknown (latest known flag: Belize) IATTC, ICCAT 20060012 [ICCAT] ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT 5062479 PERLON (CHERNE, BIGARO, HOKING, SARGO, LUGALPESCA) Unknown (latest known flags: Mongolia, Togo, Uruguay) CCAMLR, SEAFO 6607666 RAY (KILY, CONSTANT, TROPIC, ISLA GRACIOSA [CCAMLR]/KILLY, CONSTANT, TROPIC, ISLA GRACIOSA [SEAFO]) Unknown (latest known flags: Belize, Equatorial Guinea, South Africa) [CCAMLR]/Belize (previous flags: South Africa, Equatorial Guinea, Mongolia) [SEAFO] CCAMLR, SEAFO 95 [IATTC]/20130023 [ICCAT] REYMAR 6 Unknown (latest known flag: Belize) IATTC, ICCAT 20130027 [ICCAT] SAMUDERA PASIFIK No 18 Indonesia ICCAT 200800004 previously AT000LIB00039 [ICCAT] SHARON 1 (MANARA 1, POSEIDON) Unknown (latest known flags: Libya, United Kingdom) ICCAT 20050001 [ICCAT] SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: Saint Vincent and the Grenadines) ICCAT 9405 [IATTC]/20130024 [ICCAT] TA FU 1 Unknown IATTC, ICCAT 6818930 TCHAW (REX, CONDOR, INCA, VIKING, CISNE AZUL [CCAMLR]/CONDOR, INCA, VIKING, CISNE AZUL, PESCAMEX III, AROSA CUARTO, REX [SEAFO]) Unknown (latest known flags: Togo, Belize, Seychelles) [CCAMLR]/Togo (previous flags: Belize, Seychelles, Togo) [SEAFO] CCAMLR, SEAFO 13568 [IATTC]/20130025 [ICCAT] TCHING YE No 6 (EL DIRIA I) Unknown (latest known flags: Belize, Costa Rica) IATTC, ICCAT 6905408 THUNDER (WUHAN No 4, KUKO, TYPHOON I, RUBIN, ARCTIC RANGER [CCAMLR]/ARCTIC RANGER, RUBIN, TYPHOON-I, KUKO [SEAFO]) Nigeria (previous flags: Mongolia, Togo, Seychelles, United Kingdom [CCAMLR]) CCAMLR, SEAFO 7905039 TIANTAI (KESHAN, BAIYANGDIAN, PACIFIC DUCHESS) [CCAMLR]/KESHAN (BAIYANGDIAN, PACIFIC DUCHESS) [SEAFO] Unknown (latest known flags: Mongolia, Tanzania) [CCAMLR]/Mongolia (previous flag: Tanzania) [SEAFO] CCAMLR, SEAFO 7321374, 7325930 [SEAFO] TRINITY (ENXEMBRE, YUCATAN BASIN, FONTENOVA, JAWHARA [NEAFC, NAFO]/YUCATAN BASIN, ENXEMBRE, FONTE NOVA, JAWHARA, UKOLA COREA [SEAFO]) Ghana (previous flags: Panama, Morocco [NEAFC, NAFO]/Panama, Gibraltar, Morocco [SEAFO]) NEAFC, NAFO, SEAFO 8994295/129 [IATTC] 20130026 [ICCAT] WEN TENG No 688 (MAHKOIA ABADI No 196) Unknown (latest known flag: Belize) IATTC, ICCAT 20130016 [ICCAT] YU FONG 168 Taiwan WCPFC, ICCAT 2009002 [ICCAT] YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT (1) International Maritime Organization. (2) For any additional information consult the websites of the regional fisheries management organisations (RFMOs).